DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US patent 5,412,177) in view of Morse (US patent 4,967,437).
The publication to Clark discloses the invention substantially as is claimed   Clark discloses a heated wiper device (fig. 5) for a vehicle windshield (53, fig. 6) comprising a wiper blade (40) springily pressable against the windshield by a wiper arm (66).  A wiper blade carrier (50) supports and at least partially houses the wiper blade.  A C-shaped box (12) of metal supports and at least partially houses the wiper blade carrier.  The box includes side walls (16, 18) joined by a bottom wall (14).  The side walls at least partially engaging the wiper blade carrier via set screws (24, 25), which are deemed part of the side walls.  A C-shaped electrical resistance heating device (46) is bonded/glued to the box via an adhesive backing (col. 5, lines 1-10).  The wiper arm includes a first end coupled to the box via pin (72) and a second end rotatably coupled to the vehicle via hub (70).
	The publication to Clark discloses all of the above recited subject matter with the exception of the electrical heating device being in the form of a resistor foil and the box made of aluminum.
	The publication to Morse discloses a heated wiper device (fig. 1) wherein the electrical heating device (16) is comprised of an electrical heating resistor in the form of a resistor foil (col. 2, lines 52-68).  Morse also discloses that housing members (40, 42) of the wiper device can be formed of aluminum (col. 4, lines 5-14). 
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the heating device of Clark in the form of a resistor foil, as clearly suggested by Morse, to provide an extremely flat and lightweight heating device.  Further, the particular choice of heating device type appears little more than using one art recognized equivalent heating device over another.  Use of heating foils is well established in the wiper arts.
	With respect to claim 10, setting forth the box made of a material with a designated heat distribution capacity does not appear to define any particular structure of the box material that is not disclosed by Clark.  The sheet metal box set forth by Clark appears to have some heat distribution capacity, thus meeting the claim.

	With respect to claim 12, Clark discloses that the box (12) can be comprised of a plurality of pieces (12, 54, 56) coupled together with a pin (58) along a longitudinal extension of the wiper blade.
	With respect to claim 14, specifying the particular vehicle the wiper device is to be used with does not distinguish from Clark.  The particular vehicle the wiper device is to be used with does not appear as part of the wiper device.  Such appears to relate merely to the intended or desired use of the device.
	With respect to claim 15, Clark discloses the heating device as having an adhesive backing to bond or glue such to the box (col. 5, lines 1-12).  As the heating device of Clark is C-shaped matching the shape of the box, it appears it will be bonded to the bottom (14) of the box as claimed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US patent 5,412,177) in view of Morse (US patent 4,967,437), as applied to claim 9 above, and further, in view of Yasuda (US patent 4,387,290).
	The publications to Clark and Morse disclose all of the above recited subject matter with the exception of using a temperature sensor to monitor environment temperature.

	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the modified Clark device with a temperature sensor thereon, as clearly suggested by Yasuda, to enable automatic temperature based control of the heating element, thus avoiding unneeded operation during elevated ambient temperatures.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Clark (US patent 5,412,177) in view of Thibault et al (US patent application publication 2016/0318423) and Morse (US patent 4,967,437). 
The publication to Clark discloses all of the above recited subject matter with the exception of the heated wiper device being provided on a snow groomer and of the electrical heating device being in the form of a resistor foil.
	The publication to Thibault discloses a snow groomer (10, fig. 1) which includes wiper devices (63, fig. 18A) thereon for engaging a windshield (44w) thereof to clean such.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the heated wiper device of Clark on a snow groomer, as clearly suggested by Thibault, to provide clearing of the windshield thereof with wiper devices that are not prone to freezing.  It is known to employ wiper devices on snow groomers as suggested by Thibault.  As such, it appears the wiper devices of Clark could be used on snow groomers to clear windshields thereof in like manner.
	The publication to Morse discloses all of the above recited subject matter.

With respect to claim 19, Clark discloses the heating device as having an adhesive backing to bond or glue such to the box (col. 5, lines 1-12).  As the heating device of Clark is C-shaped matching the shape of the box, it appears it will be bonded to the bottom (14) of the box as claimed.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Clark (US patent 5,412,177) in view of Thibault et al (US patent application publication 2016/0318423) and Morse (US patent 4,967,437), as applied to claim 16 above, and further in view of Yasuda (US patent 4,387,290).
	The publications to Clark, Thibault and Morse disclose all of the above recited subject matter with the exception of a switch for manual operation of the heating device and a control unit to automatically active the heating device of the wiper device.
	The patent to Yasuda discloses all of the above recited subject matter, including a manual switch (24, fig. 1) to override the automatic control (26, 28) of the heating device (40).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the modified wiper device of Clark with a manual switch activating the heating device which overrides an automatic control of the heating device, as clearly suggested by Yasuda, to enable both automatic operation of the heating device and manual operation/on demand operation as desired in the event of automatic control failure.
 
Response to Arguments

Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive.  Applicant argues that the side walls of the C-shaped box of Clark do not partially engage the wiper blade carrier as claimed.  Such is not persuasive.  As noted by Applicant, the thumbscrews (24) with pads (25) thereon engage with the wiper blade carrier.  As set forth above, such members are deemed part of the sidewalls of the box of Clark.  Nothing would prohibit such a reading of Clark.  Nothing in the claims limits the sidewalls to not including the mounting hardware provided therewith.  As such, Clark in view of Morse is deemed to meet claim 9 as set forth above and previously.  The above appears to be applicant’s sole argument.  As such, not further comment is deemed necessary.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
12 March 2022